 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:95-cr-0504 WBS AC
12                      Plaintiff/Respondent,
13          v.                                         ORDER
14   JOSE LUIS BUENROSTRO,
15                      Defendant/Movant.
16

17          Defendant, a federal prisoner proceeding pro se, has filed a motion requesting a judicial

18   recommendation for home confinement under the First Step Act, Pub. L. No. 115-391, 132 Stat.

19   5194. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

20   636(b)(1)(B) and Local Rule 302.

21          On July 19, 2019, the magistrate judge filed findings and recommendations herein which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within fourteen days. ECF No. 453. Defendant

24   has filed objections to the findings and recommendations. ECF No. 454.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                      1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed July 19, 2019 (ECF No. 453), are adopted in

 3   full;

 4           2. The Motion for Home Confinement (ECF No. 441) is DENIED without prejudice to

 5   the filing of a petition under 28 U.S.C. § 2241 in the district of confinement.

 6   Dated: August 13, 2019

 7

 8

 9

10

11

12   Buen0504.805

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
